DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10619357. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US Patent 10619357 would anticipate claims 1-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation lacquer layer, and the claim also recites preferable UV or electro beam cured or Polyurethane which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-… are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al (US Publication 20090155612).
a.	As to claims 1-3, 7, 9-15 Pervan et al disclose a building panel having a core layer and a surface layer.  The floor panel is core layer can comprise thermosetting or thermoplastic binders and wood fibers within the layer (paragraphs 58 and 59).  In order to make both the core layer and the surface layer (lacquer), a dry process is used with different mixtures of materials such as fibers, particles, binders and color pigments for both the core layer and the surface layer.  Scattering is done to deposit the layers (paragraph 111).  The core layer is formed from resin and fibers wherein the fibers have a range of 150 to 600 microns (paragraph 227).  The core layer is consolidated with the use of a continuous pressing equipment.  Further the surface layer is applied to the core layer which is printed.  The surface layer is applied to the core layer and pressed with the surface layer and the surface layer can reinforce the core and fill up irregular portions while being cured and laminated.  
	It would have been obvious to one of ordinary skill in the art to have formed the core layer by scattering thermoplastic material and filler having a particle size of between 150 and 600 microns and consolidating said core layer between a continuous press device and then providing a surface layer as this reference overlaps in scope as the reference teaches thermoplastic or thermosetting materials that are formed in particles less than 1mm.

b.	As to claim 8, the core layer composition can comprise wood fiber in an amount of 6700g to melamine resin 670g which is in an amount of more than 50% by weight.


Claims 4-6, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al (US Publication 20090155612) in view of Anderson et al (US Publication 20110177308).
a.	Pervan disclose the use of a soft material as a possible core layer material however is silent to the use of soft PVC.
b.	Anderson et al discloses the use of PVC as the binder for the core layer with particle sizes of up to 300 microns with the amount of plasticizer being in an amount of 50 percent as seen in table 1.
c.	Therefore it would have been obvious to one of ordinary skill in the art to have modified Pervan and used PVC as the binder in the core layer as Pervan discloses the use of soft materials can be used to form the layer and the material of Anderson would be considered to be a suitable alternative.  See MPEP 2144.06.
d.	Anderson discloses the use of a top varish layer made of PU can be coated over the top layer (paragraph  81). 
	It would have been obvious to one of ordinary skill in the art to have modified Pervan and added this PU top coat as it would provide extra protection to the flooring article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785